ACCEPTED
                                                                                                                            14-15-00584-CV
                                                                                                            FOURTEENTH COURT OF APPEALS
                                                                                                                         HOUSTON, TEXAS




                                                      L~AW~IR~C. I N I
                                                                                                                       7/28/2015 2:42:26 PM
                                                                                                                      CHRISTOPHER PRINE
                                                                                                                                     CLERK


                                                  I
                                                      Pearland Town Center Offices East
                                                                                                      FILED IN Houston Office
                                                        11200 Broadway, Suite 2705
                                                                                               14th COURT One
                                                                                                            OF R1verwav
                                                                                                                APPEALS   Or., Suitt 1700
                                                             Pearland, TX 77584                   HOUSTON, TEXASHouston. TX 77056
Patrick B. Larkin                                             T (281} 412-7500                                   T (281 ) 412-7500
pl ark i n@I ark I n- 1aw .com                                F (281} 412-7502                 7/28/2015 2:42:26  PM
                                                                                                              (By appointment   only)

                                                                                               CHRISTOPHER A. PRINE
                                                                                                        Clerk




                                                               July 28, 2015

   VIA ELECTRONIC FILING
   Christopher A. Prine
   Clerk of the 14th Court of Appeals
   301 Fannin Street
   Houston, Texas 77002

                 Re:             Cause No. 14-15-00584-CV; Metropolitan Insurance and Annuity Company and
                                 Metropolitan Life Insurance Company v. Structured Asset Funding d/b/a 123 LumpSum
                                 and Bradley Turpin; In the Fourteenth Texas Court of Appeals

   Dear Mr. Prine,

                 Enclosed please find the following document for filing regarding the above-referenced matter:

                                 1. Proof of payment to the Court Reporter for the fee for preparation of the record.

           We would appreciate your office filing same and acknowledging receipt to us in your usual manner
   by returning the file-stamped copy to our office.

          If you have any questions, please contact me at 281-412-7500. Thank you for your cooperation in
   this matter.


                                                                      Very truly yours,
                                                                      THE LARK.IN LAW FIRM, P.C.




  PBL/kt
  Enc.




                                                            www.Larkin-Law.com
                                               I   L ~AW~IR~C. I N I
                                                   Pearland Town Center Offices East
                                                     11200 Broadway, Suite 2705                              Houston Office
                                                                                                      One Aiverwav Or.• Suite 1700
                                                          Pearland, TX 77584                              Houston, TX 77056
Patrick 8 . Larkin                                         T (281) 412-7500                                T 1281) 412-7500
pla rk i n@lar kin-law . com                               F (281) 412-7502                              (By appointment only)




                                                            July 28, 2015

   Via CMIRRR #7013 0600 0002 0837 0858
   Jana Fowler
   Court Reporter for CCL#2
   311 Brandy Ridge Ln.
   Dickinson, TX 77539

                Re:            Cause No. CV-0073918; In Re Bradley Turpin; In the County Court at Law Number Two
                               (2) of Galveston County, Texas.

                Re:            Court of Appeals No. 14-15-00584-CV; Jn Re Bradley Turpin; In the Fourteenth Court of
                               Appeals

   Dear Ms. Fowler:

           Enclosed please find Check #2317 in the amount of $412.50 for your fees for the preparation of
   the record to be filed with the Fourteenth Court of Appeals regarding the above-referenced case.

                Thank you for your cooperation in this matter.

                                                                   Very truly yours,
                                                                  THE LARKIN LAW FIRM, P.C.



                                                                  'V~ck b ;;t0v"-'b/irsr
                                                                   Patrick B. Larkin

   PBL/kt
   Enc.




                                                        www.Larkin- Law.com
                                                                                                         .. .     '   .. ..   ..
                                                                                                                              ..   ..


                               ·La'rkin   Law Fir.m, ·P.C.                                      JPMORGAN CHASE BANK, NA
                                                                                                          32--061/1110
                               ~ 1200 ~roadway, Suite 2705
                               Pearland: TX 77584      ·
 I      ..              ·~·1

                               281-412-7500                                                                                             . 07/27/2015
 ' LARKIN j
 J ·-        UWF1uoc - - - -




ORDER  OF      Ja_n_a_F_o_w_l_er_ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ __ _ _ _ _ _ ___.I. $412.50
PAY TO THE _ _ _

             Four hundred twelve and 50/1 oo••••••••••••••••••••••••••••••••••••••••••••**********************************************'
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ DOLLARS
                                                                   A   TAMPER RESISTANT TONER AREA   A



0                         Jana Fowler




MEMO                   In Re: Turpin/COA #14-15-00584-CV




     Larkin Law Firm, P.C.                                                                                                                             2317
                     07/27/2015                Jana Fowler
                                                             In Re: Turpin                                                                      412.50




             Chase Operating Ace In Re: Turpin/GOA #14-15-00584-CV                                                                              412.50